[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 10-15919                SEP 29, 2011
                                        Non-Argument Calendar            JOHN LEY
                                                                           CLERK
                                      ________________________

                                           Agency No. A098-877-550

VALBONA AGALLIU,
ILIR AGALLIU,
JULIA AGALLIU,
MATTHIAS AGALLIU,

llllllllllllllllllllllllllllllllllllllll                                     Petitioners,

                                                    versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.
                                      ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (September 29, 2011)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Valbona Agalliu, her husband, Ilir Agalliu, and their children, natives and
citizens of Albania, petition this Court to review the decision of the Board of

Immigration Appeals that denied Agalliu’s application for asylum and withholding

of removal under the Immigration and Nationality Act and for relief under the

United Nations Convention Against Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment. 8 U.S.C. §§ 1158(a), 1231(b)(3). The Board

affirmed the findings of the immigration judge that Agalliu failed to prove that she

suffered past persecution or that she would be persecuted if she returned to

Albania because of a fundamental change in country conditions. We deny the

petition.

      We review the decision of the Board for substantial evidence. Kazemzadeh

v. U.S. Att’y Gen., 577 F.3d 1341, 1350–51 (11th Cir. 2009). Because “[o]ur

review for substantial evidence is highly deferential,” we “‘must affirm the

decision of the Board if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.’” Id. at 1351 (quoting Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001)). Even if the record supports a

finding contrary to that reached by the Board, to reverse its decision “‘we must

find that the record not only supports reversal, but compels it.’” Id. (quoting

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003)).

      Agalliu challenges the finding that she was not persecuted based on her

                                          2
political opinion, but we need not address that issue because, even if we assume

that she suffered past persecution, substantial evidence supports the finding of the

Board that there has been a fundamental change in country conditions. Agalliu

alleged that, between 2002 and 2004, she was persecuted by members of the

Socialist Party because she supported the Republican Party, but the record

establishes that the strength of the Socialist Party diminished after the national

elections in 2005. The 2006 Country Profile states that, as a result of the elections

in 2005, the “Democratic Party and its allies,” including the Republican Party,

controlled a majority of Parliament and had elected the leader of the Democratic

Party, Sali Berisha, as prime minister. Agalliu expresses fear of Socialists who

have retained their positions under the new government, but the Profile states that

“neither the Government nor the major political parties engage in policies of abuse

or coercion against their political opponents” and, “[w]hile serious political

repression existed in the past, there are no indications of systemic political

persecution in Albania at the present time.” The substantial evidence of a charge

in country conditions also means that the record does not compel a finding that

Agalliu has an objectively reasonable fear of future persecution or that she is

entitled to humanitarian asylum. Because Agalliu failed to establish that she was

entitled to asylum, she also cannot satisfy the higher standards applied to

                                          3
applications for withholding of removal and relief under the Convention. See

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232–33 (11th Cir. 2005); Mehmeti

v. U.S. Att’y Gen., 572 F.3d 1196, 1201 (11th Cir. 2009).

      We DENY the Agallius’ petition for review.




                                        4